UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT June 30, 2014 Contravisory Strategic Equity Fund Investor Class – Ticker: CSEFX Institutional Class – Ticker: CSSFX Table of Contents Sector Allocation 1 Schedule of Investments 2 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 10 Notes to Financial Statements 12 Expense Example 19 Additional Information 21 Privacy Notice 22 Contravisory Strategic Equity Fund SECTOR ALLOCATION at June 30, 2014 (Unaudited) Sector Allocation % Net Assets Manufacturing % Professional, Scientific, and Technical Services % Information % Finance and Insurance % Mining, Quarrying, and Oil and Gas Extraction % Administrative and Support and Waste Management and Remediation Services % Retail Trade % Real Estate and Rental and Leasing % Cash* % Net Assets % *Cash and other assets less liabilities. 1 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares COMMON STOCKS: 96.7% Fair Value Administrative and Support Services: 2.8% Moody’s Corp. $ Apparel Manufacturing: 2.8% Cintas Corp. Broadcasting (except Internet): 2.6% CBS Corp. – Class B Chemical Manufacturing: 13.2% Ashland, Inc. Bristol-Myers Squibb Co. E.I. du Pont de Nemours and Company Gilead Sciences, Inc.1 Hospira, Inc.1 Computer and Electronic Product Manufacturing: 8.5% International Rectifier Corp.1 Raytheon Co. SanDisk Corp. Credit Intermediation and Related Activities: 2.6% Bank of America Corp. Food Manufacturing: 2.2% Archer-Daniels-Midland Co. Health and Personal Care Stores: 2.7% CVS Caremark Corp. Insurance Carriers and Related Activities: 5.7% American International Group, Inc. Humana, Inc. Machinery Manufacturing: 7.2% Caterpillar, Inc. Dril-Quip, Inc.1 United Technologies Corp. Miscellaneous Manufacturing: 5.1% 3M Co. Boston Scientific Corp.1 The accompanying notes are an integral part of these financial statements. 2 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Continued) Shares COMMON STOCKS: 96.7% (Continued) Fair Value Petroleum and Coal Products Manufacturing: 4.7% BP PLC – ADR $ Exxon Mobil Corp. Primary Metal Manufacturing: 4.8% Belden, Inc. United States Steel Corp. Professional, Scientific, and Technical Services: 16.0% Amgen, Inc. Baidu, Inc. – ADR1 Convergys Corp. MasterCard, Inc. – Class A Open Text Corp. VMware, Inc. – Class A1 Publishing Industries (except Internet): 7.6% Check Point Software Technologies, Ltd.1 Informatica Corp.1 Microsoft Corp. Support Activities for Mining: 3.0% Halliburton Co. Transportation Equipment Manufacturing: 5.2% Autoliv, Inc. Gentex Corp. TOTAL COMMON STOCKS (Cost $9,040,480) REAL ESTATE INVESTMENT TRUSTS: 2.4% Equity Residential TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $283,397) The accompanying notes are an integral part of these financial statements. 3 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Continued) Shares COMMON STOCKS: 96.7% (Continued) Fair Value Money Market Funds: 1.0% Fidelity Institutional Money Market Portfolio, 0.05%2 $ TOTAL MONEY MARKET FUNDS (Cost $114,702) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $9,438,579) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depository Receipt PLC Public Limited Company 1 Non-income producing security. 2 Annualized seven-day yield as of June 30, 2014. The accompanying notes are an integral part of these financial statements. 4 (This Page Intentionally Left Blank.) 5 Contravisory Strategic Equity Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2014 (Unaudited) ASSETS Investments in securities, at value (Cost $9,438,579) $ Receivables: Fund shares sold Dividends and interest Due from Adviser Prepaid expenses Total assets LIABILITIES Payables: Administration & accounting fees Audit fees Transfer agent fees Distribution fees – Investor Class Chief Compliance Officer fees Fund shares redeemed Reports to shareholders Trustee fees Custody fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ Net asset value (unlimited shares authorized): Investor Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 6 Contravisory Strategic Equity Fund STATEMENT OF OPERATIONS For the six months ended June 30, 2014 (Unaudited) INVESTMENT INCOME Dividends (net of $347 in foreign withholding taxes) $ Interest 26 Total investment income EXPENSES Administration & accounting fees Investment advisory fees (Note 3) Transfer agent fees Registration fees Audit fees Miscellaneous expenses Distribution fees – Investor Class (Note 3) Chief Compliance Officer fees Custody fees Trustee fees Legal fees Insurance expense Total expenses Fees waived and expenses reimbursed ) Net expenses Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized depreciation on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 7 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2014 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class — ) Institutional Class — ) From net realized gain Investor Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Investor Class (a)(b) Net increase (decrease) in net assets derived from net change in outstanding shares – Institutional Class (a)(c) ) Total increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 8 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Investor Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $89 and $24, respectively. Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (c) Net increase ) $ ) $ (c) Net of redemption fees of $0 and $0, respectively. The accompanying notes are an integral part of these financial statements. 9 Contravisory Strategic Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period Six Months Ended Year Ended Period Ended June 30, 2014 December 31, December 31, Investor Class (Unaudited) 2011± Net asset value at beginning of year/period $ INCOME FROM INVESTMENT OPERATIONS Net investment income^ ) ~ ~ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS From net investment income — ) ) ~ From net realized gain — ) — — Total distributions — ) ) ~ Paid-in capital from redemption fees ~ ~ ~ Net asset value, end of year/period $ Total Return %1 % % )%1 RATIOS/SUPPLEMENTAL DATA Net assets at end of year/period (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived and expenses absorbed %2 % % %2 After fees waived and expenses absorbed %2 %* % %2 RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived and expenses absorbed )%2 )% )% )%2 After fees waived and expenses absorbed )%2 % % %2 Portfolio turnover rate 46
